Jan 23 2015, 9:56 am

FOR PUBLICATION

ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

R. PATRICK MAGRATH                            GREGORY F. ZOELLER
Alcorn Sage Schwartz & Magrath, LLP           Attorney General of Indiana
Madison, Indiana
                                              ERIC P. BABBS
                                              Deputy Attorney General
                                              Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA

JEROME PERRY,                                 )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )       No. 39A05-1407-CR-346
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                   APPEAL FROM THE JEFFERSON SUPERIOR COURT
                         The Honorable Alison T. Frazier, Judge
                            Cause No. 39D01-1309-FD-900



                                   January 23, 2015


                             OPINION - FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Jerome Perry appeals the three years of home detention imposed by the trial court

following his conviction for class D felony receiving stolen goods. Perry asserts that the trial

court’s sentence does not accord with Indiana law and that his sentence should have been six

months. Finding that the trial court properly applied the law in sentencing Perry, we affirm.

                               Facts and Procedural History

       Perry was charged with class D felony receiving stolen property and class A

misdemeanor conversion. In June 2014, he pled guilty to the felony charge, and the

misdemeanor charge was dismissed.         The trial court sentenced him to three years at the

Indiana Department of Correction with credit for time served and the remainder of the

sentence to be served on home detention as a direct placement in community corrections.

Perry now appeals.

                                  Discussion and Decision

       Perry argues that the trial court did not follow statutory law in sentencing him to three

years’ home detention and that the maximum sentence for home detention should have been

six months. Perry’s argument is based on the premise that he was sentenced to home

detention as a condition of probation. See Ind. Code § 35-38-2.5-5 (stating that a court may

order home detention as condition of probation but that time actually spent in home detention

must not exceed minimum term of imprisonment for felony committed); Ind. Code § 35-50-

2-7 (stating that minimum sentence for class D felony is six months). He was not. Instead,

the trial court ordered home detention as a direct placement in community corrections


                                               2
pursuant to Indiana Code Section 35-38-2.6-3.

         Perry asserts that there is no legal distinction between the use of home detention as a

condition of probation and the use of home detention as a direct placement in community

corrections. In support of his argument, Perry cites Stith v. State, 766 N.E.2d 1266 (Ind. Ct.

App. 2002), in which another panel of this Court pointed out that the General Assembly

“removed the statutory distinction between probation-based home detention and community

corrections-based home detention[.]” Id. at 1268. But that distinction related to credit time

and not to the maximum length of home detention. Therefore, Stith is inapplicable.

         Perry also notes that Indiana Code Section 35-38-2.6-4.5 provides, “If a court places a

person on home detention as part of a community corrections program, the placement must

comply with all applicable provisions in IC 35-38-2.5.” (Emphasis added.) Indiana Code

Section 35-38-2.5-5 is entitled “Home detention as condition of probation” and therefore on

its face is inapplicable to home detention as a direct placement in community corrections.

This conclusion is further supported by the fact that Indiana Code Section 35-38-2.5-5

contains credit-time provisions that relate specifically to home detention as a condition of

probation and that Indiana Code Section 35-38-2.6-6 contains credit-time provisions that

relate specifically to home detention as a direct placement in community corrections. Thus,

Perry’s home detention was not subject to the limit set forth in Indiana Code Section 35-38-

2.5-5.




                                                3
      Based on the foregoing, we conclude that the trial court correctly applied the law in

sentencing Perry to three years’ home detention.1 Accordingly, we affirm.

      Affirmed.

FRIEDLANDER, J., and KIRSCH, J., concur.




      1
          Perry does not claim that his sentence is inappropriate pursuant to Indiana Appellate Rule 7(B).

                                                     4